                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-6318 FMO (SKx)                                    Date    January 2, 2020
 Title           Yong Koo v. Ana Portillo, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                           None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Lack of Prosecution

        By order dated December 4, 2019, plaintiff was ordered to file and serve a motion for
default judgment no later than December 18, 2019. (See Dkt. 19, Court’s Order of December 4,
2019). Plaintiff was admonished that “failure to file the motion for default judgment by the
deadline set forth above . . . may result in . . . the action against defendant being dismissed for
failure to prosecute and/or comply with a court order.” (See id.).

      As of the date of this Order, plaintiff has not filed a motion for default judgment. (See,
generally, Dkt.). The court will provide plaintiff one final opportunity to file a motion for default
judgment. Based on the foregoing, IT IS ORDERED THAT:

         1. Plaintiff shall file an application for entry of default judgment no later than January 9,
2020.

       2. Plaintiff is cautioned that failure to file a motion for default judgment by the deadline set
forth above will result in the dismissal of this action for failure to prosecute and/or failure to comply
with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30,
82 S.Ct. 1386, 1388 (1962).




                                                         Initials of Preparer             cw




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 1 of 1
